DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 and 08/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Pub. No.: US 2017/0236468).
(paragraph [0002], Fig. 1, controlling current slope of a control signal for a power driver 100) comprising: 
(a) resetting a load to a reference voltage (paragraph [0011], Fig. 1, resetting the display panel load 108 to pull down the voltage at the high side node 106 (voltage signal Va) and returning the voltage at the high side node 106 (voltage signal Va) to high); 
(b) supplying a charging voltage to the load through a boost circuit (Fig. 5, high side driver 502 and a low side driver 504) for a driving time such that charge sharing is performed in the load (paragraph [0056], Fig. 4, charging operation (to include charged threshold voltage stored through charge-sharing in the capacitor 598) lasts until the sensed voltage drop of low side node 510 (ELVSS) voltage exceeds the threshold set by the voltage offset 552); 
(c) comparing a voltage of the load after the charge sharing with a target voltage (paragraph [0056], Fig. 4, charging operation (to include charged threshold voltage stored through charge-sharing in the capacitor 598) lasts until the sensed voltage drop of low side node 510 (ELVSS) voltage exceeds the threshold set by the voltage offset 552); and 
(d) adjusting a duration of the driving time according to a result of the step (c) (paragraph [0060], Fig. 4, using adjustable current to charge the gate (control) node of transistor 542 so as to control the slope of transistor 542 turn on).
Consider claim 2, Wang discloses wherein the boost circuit includes: a first boost switch (Fig. 5, high side driver 502) that is turned on to supply a first driving voltage to the load as the charging voltage (paragraph [0011], Figs. 1, 2, pull down the voltage at the high side node 106 (voltage signal Va); and a second boost switch (Fig. 5, low side driver 504) that is turned on to supply a second driving voltage lower than the first driving voltage to the load as the charging voltage (paragraph [0012], Figs. 1, 2, pull down the voltage at the low side node 110 (voltage signal Vb).
Consider claims 3, 4, Wang discloses wherein, when the target voltage is higher than the voltage of the load after the charge sharing, a calibration unit (paragraph [0050], Fig. 4, comparator circuit 551) performs at least one of increasing a driving time of the first boost switch and decreasing a driving time of the second boost switch (paragraph [0056], Fig. 4, charging operation (to include charged threshold voltage stored through charge-sharing in the capacitor 598) lasts until the sensed voltage drop of low side node 510 (ELVSS) voltage exceeds the threshold set by the voltage offset 552).
Consider claim 6, Wang discloses wherein the step (c) is performed using an operational amplifier included in a source driver (paragraph [0055], Fig. 4, circuit 600 in one implementation comprises an operational amplifier circuit).
Consider claim 7, Wang discloses wherein the step (c) is performed using a comparator (paragraph [0050], Fig. 4, circuit 500 comprises a comparator circuit 551).
Consider claim 13, Wang discloses wherein the method is performed until a difference between the voltage of the load after the charge sharing and the target voltage falls within a predetermined error range (paragraph [0056], Fig. 4, charging operation (to include charged threshold voltage stored through charge-sharing in the capacitor 598) lasts until the sensed voltage drop of low side node 510 (ELVSS) voltage exceeds the threshold set by the voltage offset 552).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim et al. (Pub. No.: US 2014/0368415).
Consider claim 8, Wang does not specifically disclose wherein the method is performed on all data lines output from a source driver.
Kim discloses wherein the method is performed on all data lines output from a source driver (paragraph [0038], Fig. 2-3, source driver to include data signal and precharge voltage output unit 100, paragraph [0046], Fig. 3, data lines DL1 to DL3 and paragraph [0065], Figs. 2, 8, select unit pixels belonging to an odd channel on the display panel 400 or unit pixels belonging to an even channel on the display panel 400).
Therefore, in order to provide selection to all data lines, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim wherein the method is performed on all data lines output from a source driver, see Kim, paragraph [0065].
Consider claim 9, Wang does not specifically disclose wherein the method is performed on a number of data lines selected from among a plurality of data lines output from a source driver.
Kim discloses wherein the method is performed on a number of data lines selected from among a plurality of data lines output from a source driver (paragraph [0038], Fig. 2-3, source driver to include data signal and precharge voltage output unit 100, paragraph [0046], Fig. 3, data lines DL1 to DL3 and paragraph [0065], Figs. 2, 8, select unit pixels belonging to an odd channel on the display panel 400 or unit pixels belonging to an even channel on the display panel 400).
Therefore, in order to provide a selective set of data lines for output, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim wherein the method is performed on a number of data lines selected from among a plurality of data lines output from a source driver, see Kim, paragraph [0065].
Consider claim 10, Wang does not specifically disclose wherein the method is performed at least at any one of a time when a display device including a source driver is released from a factory or a time when the display device is driven.
Kim discloses wherein the method is performed at least at any one of a time when a display device including a source driver is released from a factory or a time when the display device is driven (paragraph [0038], Fig. 2-3, source driver to include data signal and precharge voltage output unit 100, paragraph [0046], Fig. 3, data lines DL1 to DL3 and paragraph [0065], Figs. 2, 8, select unit pixels belonging to an odd channel on the display panel 400 or unit pixels belonging to an even channel on the display panel 400).
Therefore, in order to provide selection to all data lines, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim wherein the method is performed at least at any one of a time when a display device including a source driver is released from a factory or a time when the display device is driven, see Kim, paragraph [0065].

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the claim fails to disclose supplying a driving time control code to the boost circuit and supplying, by the boost circuit, the charging voltage to the load for a driving time corresponding to the driving time control code, and the step (d) is performed by correcting the driving time control code according to a result of step (c).
Regarding claim 12, the claim is objected to due dependency on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627